
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10(i)


Hewlett-Packard Company
Executive Deferred Compensation Plan
(Amended and Restated effective November 1, 2001)

Section 1. Establishment and Purpose of Plan

        The Hewlett-Packard Company Executive Deferred Compensation Plan was
adopted and established effective January 1, 1994, and has been amended from
time to time. The Plan provides deferred compensation for a select group of
management or highly compensated employees as established in Title I of ERISA.
Effective November 1, 2001, the Plan is hereby amended and restated.

        The Plan is intended to be an unfunded and unsecured deferred
compensation arrangement between the Participant and the Company, in which the
Participant agrees to give up a portion of the Participant's current
compensation in exchange for the Company's unfunded and unsecured promise to
make a deferred payment at a future date, as specified in Section 6. The Company
retains the right, as provided in Section 14, to amend or terminate the Plan at
any time. Certain capitalized words used in the text of the Plan are defined in
Section 21 in alphabetical order.

Section 2. Participation in the Plan.

        All Eligible Employees are eligible to defer Base Pay or Bonuses under
the Plan.

Section 3. Timing and Amounts of Deferred Compensation

        Eligible Employees shall make elections to participate in the Plan, as
follows:

        3.1    Base Pay Deferrals.    

        3.1.1    Timing of Base Pay Deferral.    With respect to a deferral of
Base Pay, an election to participate must be made prior to December 16 of the
calendar year preceding the calendar year with respect to which an election to
defer Base Pay is made, in accordance with any procedures established by the
Committee.

        3.1.2    Amount of Base Pay Deferral.    Once an election is made by an
Eligible Employee, an annual whole dollar amount will be deferred from Base Pay,
taken equally over the twenty-four (24) pay periods falling within the calendar
year to which the election pertains. The minimum amount of Base Pay which may be
deferred is $6,000 per calendar year. The maximum amount of Base Pay which may
be deferred each calendar year is equal to the amount of Base Pay exceeding the
amount defined in Code section 401(a)(17), as adjusted by the Secretary of the
Treasury under Code section 415(d), in effect on January 1 of the calendar year
to which the deferral election pertains.

        3.2    Bonus Deferrals.    

        3.2.1    Timing of Bonus Deferral.    Participants must make an election
to defer an H1 Bonus and/or H2 Bonus before December 16 of the calendar year
ending within the fiscal year to which the H1 and H2 Bonuses pertain, in
accordance with any procedures established by the Committee. Participants must
make an election to defer the Deferred Cash Bonus in accordance with any
procedures established by the Committee. Notwithstanding the foregoing, an
election to defer an H2 Bonus may be amended or revoked at any time prior to the
commencement of the Performance Period to which the H2 Bonus relates, in
accordance with any procedures established by the Committee.

        3.2.2    Amount of Bonus Deferral.    An Eligible Employee may defer any
portion, up to 95%, of any H1 or H2 Bonus to which he or she may become
entitled, so long as the deferral amount is expressed in terms of a whole
percentage point. An Eligible Employee may also

1

--------------------------------------------------------------------------------




defer any portion, up to 95%, of the Deferred Cash Bonus to which he or she may
become entitled, so long as the deferral amount is expressed in terms of a whole
percentage point. Once an election is made by an Eligible Employee to defer a
portion of a Bonus, the appropriate amount will be withheld from the Bonus when
the amount of the Bonus has been certified by the Committee (with respect to a
Bonus under the PFR Plans), but not before the Bonus would otherwise have been
paid to the Participant in cash under the plan from which the Bonus is payable.

        3.3    Effect of Taxes on Maximum Deferrals.    Notwithstanding any
provision herein to the contrary, and to the extent consistent with the terms of
the PFR Plans, the Company may withhold Taxes from any cash payment made under
such plans, owing as a result of any deferral or payment hereunder, as the
Company deems appropriate in its sole discretion. If, with respect to the pay
period within which a deferral, payment or Bonus is made under this Plan or
other plans from which a Bonus is payable, the Participant receives insufficient
actual cash compensation to cover such Taxes, then the Company may withhold any
remaining Taxes owing from the Participant's subsequent cash compensation
received, until such Tax obligation is satisfied, or otherwise make appropriate
arrangements with the Participant for satisfaction of such obligation.

        3.4    Committee Discretion.    Notwithstanding anything in this
Section 3 to the contrary, the Committee shall have the discretion to modify the
availability and timing of a valid deferral election under this Section 3, in
any manner it deems appropriate; provided, however, that any alteration with
respect to a Covered Officer must be consistent with the requirements for
deductibility of compensation under section 162(m) of the Code.

Section 4. Deferral Accounts.

        4.1    In General.    Amounts deferred pursuant to Section 3 shall be
credited to a Deferral Account in the name of the Participant. Deferred Amounts
arising from deferrals of Base Pay shall be credited to a Deferral Account at
least quarterly. Deferrals resulting from amounts credited to a Participant's
Deferral Account from the deferral of Bonuses shall be credited to a Deferral
Account as soon as practicable after the Committee or its delegate—as
appropriate under, and in accordance with, the terms of the plan from which the
Bonus is payable—has certified the amount of a Bonus, but not before the Bonus
would otherwise have been paid to the Participant in cash. The Participant's
rights in the Deferral Account shall be no greater than the rights of any other
unsecured general creditor of the Company. Deferred Amounts and Earnings thereon
invested hereunder shall for all purposes be part of the general funds of the
Company. Any payout to a Participant of amounts credited to a Participant's
Deferral Account are not due, nor are such amounts ascertainable, until the
Payout Commencement Date.

        4.2    Hewlett-Packard Company Officers Early Retirement Plan
Deferrals.    A Deferral Account may be created or credited pursuant to the
termination of the Hewlett-Packard Company Officers Early Retirement (OER) Plan,
as restated effective October 31, 1999. Except as otherwise provided in this
Section 4.2, an OER Deferral shall be forfeited in full, if the Termination Date
of a Rollover Participant for whom the OER Deferral was created or credited,
occurs prior to April 1, 2001. Notwithstanding the foregoing, the OER Deferral
of a Rollover Participant shall not be forfeited due to his or her Termination
Date occurring prior to April 1, 2001, if the Rollover Participant has attained
the age of 58 on or before March 31, 1999.

Section 5. Earnings on the Deferral Account.

        5.1    Crediting in General.    Amounts in a Participant's Deferral
Account will be credited at least quarterly with Earnings until such amounts are
paid out to the Participant under this Plan as set forth in Section 6. All
Earnings attributable to the Deferral Account shall be added to the liability of
and retained therein by the Company. Any such addition to the liability shall be
appropriately reflected on

2

--------------------------------------------------------------------------------


the books and records of the Company and identified as an addition to the total
sum owing the Participant. The Deferral Account of a Rollover Participant shall
be credited with Earnings at the same time and accounted for in the same manner
as the Deferral Account of a Participant (regardless of the Rollover
Participant's eligibility to participate in the Plan), pro-rated to reflect the
date on which the deferral account from a Rollover Plan is transferred into the
Plan.

        5.2    Hypothetical Investment Choice.    Except as otherwise provided
in this Section 5.2, and subject to provisions of Section 4.1, the Committee
may, in its discretion, offer Participants a choice among various hypothetical
investments on which their Deferral Accounts may be credited. Such a choice is
nominal in nature, and grants Participants no real or beneficial interest in any
specific fund or property. Provision of a choice among hypothetical investment
options grants the Participant no ability to affect the actual aggregate
investments the Company may or may not make to cover its obligations under the
Plan. Any adjustments the Company may make in its actual investments for the
Plan may only be instigated by the Company, and may or may not bear a
resemblance to the Participants' hypothetical investment choices on an
account-by-account basis. The timing, allowance and frequency of hypothetical
investment choices, and a Participant's ability to change how his or her
Deferral Account is credited, is within the sole discretion of the Committee.

        5.3    OER Deferral Fund.    The balanced Fund, referenced in
Section 21.13.3, with respect to which OER Deferrals are credited, is a frozen
fund. Participants will not have, among the hypothetical investment choices, the
right to request that additional Deferral Account balances be credited in
accordance with the deemed return on investment of this Fund. However,
Participants may choose to have any or all of the balance of a Deferral Account
being credited in accordance with the deemed return on investment of this Fund,
credited instead using any of the hypothetical investment choices referenced in
Section 5.2.

Section 6. Payout to the Participants.

        6.1    Termination After Retirement Date.    If a Participant's
Termination Date is on or after his or her Retirement Date and the Participant's
Deferral Account balance is no less than $15,000 on the Retirement Date, an
election as to the form and commencement of benefit may be made in accordance
with this Section 6.1. An election under this section is only valid if made
before the date which is at least twelve (12) months prior to the Participant's
Termination Date, and on or before the last day of the calendar year preceding
the Termination Year.

        6.1.1    Form of Payout.    A Participant making a valid election under
this Section 6.1 may elect to receive either (a) a single lump sum payout by
January 15 of the year following the Termination Year, or (b) a payout in annual
installments over a five (5) to fifteen (15) year period beginning with the
January 15 following the Termination Year.

        6.1.2    Commencement of Payout.    A Participant making a valid
election under this Section 6.1 may elect to further defer the Payout
Commencement Date, under either the single lump sum or the annual installment
election addressed in Section 6.1.1, by an additional one (1), two (2) or three
(3) years beginning after the January 15 following the Termination Year.

        6.1.3    Earnings on Deferral Accounts.    Whatever the form of payout
under Section 6, and whatever the timing of the Payout Commencement Date, the
Deferral Account of a Participant shall continue to be credited with Earnings
until all amounts in such an account are paid out to the Participant.

        6.2    Default Form and Commencement of Payout.    If a Participant's
Termination Date is on or after his or her Retirement Date, a valid election
under Section 6.1 is not made, and the Participant's Deferral Account balance is
no less than $15,000 on the Retirement Date, then the Participant shall receive
his or her payout in annual installments over the fifteen (15) year period
beginning with the

3

--------------------------------------------------------------------------------

January 15 following the Termination Year. If, however, such Deferral Account
balance is less than $15,000 on the Retirement Date, then the Participant shall
receive a single lump sum payout as soon as practicable after the Retirement
Date.

        6.3    Death of Participant.    If a Participant dies and an election
was made under Section 6.1, the Beneficiary shall be paid according to the
election even though the election was not made twelve (12) months or more prior
to the Participant's death. If the Participant dies and no valid election was
made, and the Participant's Deferral Account balance is no less than $15,000 on
the date of death, then the Beneficiary will receive the payout in annual
installments over the fifteen (15) year period beginning with the January 15 in
the calendar year following the year of the Participant's death. If, however,
such Deferral Account balance is less than $15,000 on the date of death, then
the Beneficiary shall receive a single lump sum payout as soon as practicable
after the date of death.

        6.4    Termination Prior to Retirement Date.    If the Participant's
Termination Date precedes his or her Retirement Date, then the Participant will
receive a single lump sum payout as soon as practicable after the Termination
Date.

        6.5    Committee Discretion.    Notwithstanding anything in this
Section 6 to the contrary, the Committee shall have the discretion to modify the
availability and timing of a valid election under Section 6.1, and the timing,
form and amount (e.g., payouts affected by a forfeiture under Section 4.2) of
any payout, in any manner it deems appropriate; provided, however, that any
alteration with respect to a Covered Officer must be consistent with the
requirements for deductibility of compensation under section 162(m) of the Code.

Section 7. Hardship Provision

        7.1    Unforeseeable Emergencies.    Neither the Participant nor his or
her Beneficiary is eligible to withdraw amounts credited to a Deferral Account
prior to the time specified in Section 6.    However, such credited amounts may
be subject to early withdrawal if an unforeseeable emergency occurs that is
caused by an event beyond the Participant's or Beneficiary's control and would
result in severe financial hardship to the individual if early withdrawal is not
permitted. A severe financial hardship exists only when all other reasonably
available financial resources have been exhausted. The Committee shall have sole
discretion to determine whether to approve any hardship withdrawal, which amount
will be limited to the amount necessary to meet the emergency.    The
Committee's decision will be final and binding on all interested parties.

        7.2    Waiting Period.    If the Committee approves a hardship
withdrawal, the Participant (1) may not defer Base Pay, as specified in
Section 3, for the remainder of the calendar year within which the withdrawal is
received, or for the next succeeding calendar year, and (2) may not defer
Bonuses, as specified in Section 3, for the remainder of the fiscal year in
which the hardship withdrawal is received, or for the next succeeding fiscal
year.

Section 8. Other Access to Deferral Accounts.

        8.1    Unanticipated Needs.    Neither the Participant nor his or her
Beneficiary is eligible to withdraw amounts credited to a Deferral Account prior
to the time specified in Section 6. However, such credited amounts may be
subject to early withdrawal if an unanticipated need for funds occurs, other
than a need specified in Section 7; provided that the Participant permanently
forfeits ten (10) percent of the amount to be withdrawn. Additionally,
withdrawals based on an unanticipated need for funds may be made no more than
once each calendar year and the amount to be withdrawn must be at least $12,000.

        8.2    Waiting Period.    If the Participant withdraws amounts credited
to a Deferral Account under this section, he or she (1) may not defer Base Pay,
as specified in Section 3, for the remainder of the calendar year within which
the withdrawal is received, or for the next succeeding calendar year, and

4

--------------------------------------------------------------------------------


(2) may not defer Bonuses, as specified in Section 3, for the remainder of the
fiscal year in which the hardship withdrawal is received, or for the next
succeeding fiscal year.

Section 9. Designation of Beneficiary

        The Participant shall, by written notice to the Company, (1) at the time
of the first election designate a Beneficiary hereunder, and (2) shall have the
right thereafter to change any Beneficiary previously designated by the
Participant. In the case of a Participant's death, payment due under this Plan
shall be made to the designated Beneficiary or, in the absence of such
designation, by will or the laws of descent and distribution in the state of
residence of the Participant.

Section 10. Change in Control

        10.1    Discretion to Accelerate.    In the event of a proposed change
in control of the Company, as defined below, the Committee shall have complete
authority and discretion, but no obligation, to accelerate payments of both
terminated and active Participants.

        10.2    Proposed Change in Control.    A "proposed change in control"
shall mean (1) a tender offer by any person or entity, other than the Company or
a Company subsidiary, to acquire securities representing 40 percent or more of
the voting power of the Company or (2) the submission to the Company's
shareholders for approval of a transaction involving the sale of all or
substantially all of the assets of the Company or a merger of the Company with
or into another corporation.

        10.3    Request for Negotiation.    The Committee may also ask the Board
of Directors to negotiate, as part of any agreement involving the sale or merger
of the Company, or a sale of substantially all of the Company's assets or a
similar transaction, terms providing for protection of Participants and their
interests in the Plan.

Section 11. Limitation on Assignments

        Benefits under this Plan are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishments by creditors of the Participant or the Participant's Beneficiary
and any attempt to do so shall be void.

Section 12. Administration

        12.1    Administration by Committee.    The Plan shall be administered
by the Committee. No member of the Committee shall become a Participant of the
Plan. The Committee shall have the sole authority to interpret the Plan, to
establish and revise rules and regulations relating to the Plan and to make any
other determinations that it believes necessary or advisable for the
administration of the Plan. Decisions and determination by the Committee shall
be final and binding upon all parties, including shareholders, Participants,
Beneficiaries and other employees. The Committee may delegate its administrative
responsibilities as it deems appropriate.

        12.2    Books and Records.    Books and records maintained for the
purpose of the Plan shall be maintained by the officers and employees of the
Company at its expense and subject to supervision and control of the Committee.

Section 13. No Funding Obligation

        The Company is under no obligation to transfer amounts credited to the
Participant's Deferral Account to any trust or escrow account, and the Company
is under no obligation to secure any amount credited to a Participant's Deferral
Account by any specific assets of the Company or any other asset in which the
Company has an interest. This Plan shall not be construed to require the Company
to fund any of the benefits provided hereunder nor to establish a trust for such
purpose The Company may make such arrangements as it desires to provide for the
payment of benefits, including, but not limited to, the establishment of a rabbi
trust or such other equivalent arrangements as the Company may

5

--------------------------------------------------------------------------------


decide. No such arrangement shall cause the Plan to be a funded plan within the
meaning of Title I of ERISA, nor shall any such arrangement change the nature of
the obligation of the Company nor the rights of the Participants under the Plan
as provided in this document. Neither the Participant nor his or her estate
shall have any rights against the Company with respect to any portion of the
Deferral Account except as a general unsecured creditor. No Participant has an
interest in his or her Deferral Account until the Participant actually receives
the deferred payment.

Section 14. Amendment and Termination of the Plan.

        The Company, by action of the Committee, in its sole discretion may
suspend or terminate the Plan or revise or amend it in any respect whatsoever;
provided, however, that amounts already allocated to the Deferral Accounts will
continue to be owed to the Participants or Beneficiaries and will continue to
accrue Earnings and continue to be a liability of the Company. Any amendment or
termination of the Plan will not affect the entitlement of any Participant or
the Beneficiary of a Participant who terminates employment before the amendment
or termination. All benefits to which any Participant or Beneficiary may be
entitled shall be determined under the Plan as in effect at the time the
Participant terminates employment and shall not be affected by any subsequent
change in the provisions of the Plan; provided, that the Company reserves the
right to change the basis of return on investment of the Deferral Account with
respect to any Participant or Beneficiary. Participants or Beneficiaries will be
given notice prior to the discontinuance of the Plan or reduction of any
benefits provided by the Plan.

Section 15. Tax Withholding.

        If the Company concludes that Tax is owing with respect to any deferral
of income or payment hereunder, the Company shall withhold such amounts from any
payments due the Participant, or otherwise make appropriate arrangements with
the Participant or his or her Beneficiary for satisfaction of such obligation.

Section 16. Choice of Law.

        This Plan, and all rights under this Plan, shall be interpreted and
construed in accordance with ERISA and, to the extent not preempted, the law of
the State of Delaware, unless otherwise stated in the Plan.

Section 17. Notice.

        Any written notice to the Company required by any of the provisions of
this Plan shall be addressed to the chief personnel officer of the Company or
his or her delegate and shall become effective when it is received.

Section 18. No Employment Rights.

        Nothing in the Plan, nor any action of the Company pursuant to the Plan,
shall be deemed to give any person any right to remain in the employ of the
Company or affect the right of the Company to terminate a person's employment at
any time, with or without cause.

Section 19. Rollovers from other Plans.

        19.1    Discretion to Accept.    The Committee shall have complete
authority and discretion, but no obligation, to allow the Plan to create
Deferral Accounts for Rollover Participants and credit such accounts with
amounts to reflect the Rollover Participant's deferral account in a Rollover
Plan. The amounts credited to such Deferral Accounts are fully subject to the
provisions of this Plan. Reference in the Plan to such a crediting as a
"rollover" or "transfer" of assets from a Rollover Plan is nominal in nature,
and confers no additional rights upon a Rollover Participant other than those
specifically set forth in the Plan.

6

--------------------------------------------------------------------------------


        19.2    Status of Rollover Participants.    A Rollover Participant and
his or her Beneficiary are fully subject to the provisions of this Plan, except
as otherwise expressly set forth herein. A Rollover Participant who is not
already a Participant in the Plan and is not otherwise eligible to participate
in the Plan at the time of rollover, shall not be entitled to make any
additional deferrals under the Plan unless and until he or she has becomes an
Eligible Employee under the terms of the Plan.

        19.3    Payment to Rollover Participants.    If at the time of rollover
or transfer, payments from a Rollover Participant's account in a Rollover Plan
have already commenced from a Rollover Plan, he or she shall continue to receive
such payments in accordance with the form and timing of payment provisions of
such plan. If a Rollover Participant is not yet eligible to receive payments
from the Rollover Plan at the time of the rollover or transfer, he or she is
bound by the payout provisions of this Plan.

Section 20. Code Section 162(m).

        With respect to Covered Employees, this Plan is designed to satisfy the
special requirements for performance-based compensation set forth in
Section 162(m)(4)(C) of the Code, and the Plan shall be so construed.
Furthermore, if a provision of the Plan as it relates to a Covered Officer
causes a deferral or payment to fail to satisfy these special requirements, the
Plan shall be deemed amended to satisfy the requirements to the extent permitted
by law and subject to Committee approval.

Section 21. Definitions.

        21.1    Base Pay    means the annual base rate of cash compensation for
employees on the U.S. payroll of the Company, excluding commissions, overtime
pay, bonuses or Bonuses, shift differential, payments under the Hewlett-Packard
Company Employee Benefits Organization Income Protection Plan and the
Hewlett-Packard Company Supplemental Income Protection Plan, or any other
additional compensation.

        21.2    Beneficiary    means the person or persons designated by a
Participant under Section 9 to receive any amounts payable under the Plan in the
event of the Participant's death.

        21.3    Bonus    refers to an H1 Bonus, an H2 Bonus and/or the Deferred
Cash Bonus.

        21.4    Code    means the Internal Revenue Code of 1986, as amended from
time to time.

        21.5    Committee    means the Compensation Committee of the Board of
Directors of the Company, as constituted in accordance with the provisions of
the PFR Plan, or its delegate.

        21.6    Company    means Hewlett-Packard Company, a Delaware
corporation, and any business entity within the Hewlett-Packard Company
consolidated group.

        21.7    Company Performance Bonus Plan    and CPB Plan refer to the
Company's Company Performance Bonus Plan, effective November 1, 2000, as amended
from time to time.

        21.8    Covered Officer    shall have the same meaning as set forth in
the PFR Plan.

        21.9    Deferral Account    means the account balance of a Participant
in the Plan created from Deferred Amounts or from a credit to a Participant's
account from a Rollover Plan, and the Earnings thereon prior to payout to the
Participant.

        21.10    Deferred Amount    means the amount the Participant elects to
have deferred from Base Pay and/or a Bonus, pursuant to Section 3.

        21.11    Earnings    refers to the deemed return on investment (or
charge on investment loss) allocated to the Participant's Deferral Account,
based on the return of the Fund.

        21.12    Eligible Employee    means an individual who is an active
(i.e., not on paid or unpaid leave) employee on the U.S. payroll of the Company
on the first day of October preceding the fiscal and

7

--------------------------------------------------------------------------------


calendar years within which deferrals are to be made, who has Base Pay at such
time equal to or in excess of the sum of (1) the amount defined in Code
section 401(a)(17), which is in effect on January 1 of the calendar year to
which the deferral election pertains, as adjusted by the Secretary of the
Treasury under Code section 415(d), plus (2) $6,000.

        21.13    ERISA    means the Employee Retirement Income Security Act of
1974, as amended from time to time.

        21.14    Fund means-    

        21.14.1    With respect to Earnings credited to deferrals of Base Pay or
Bonuses, those funds representing the investment returns of the hypothetical
investment choices designated by the Committee from time to time, in accordance
with the provisions of Section 5;

        21.14.2    With respect to Earnings credited to the Deferral Account of
a Covered Officer, the term Fund shall specifically refer to the Vanguard
Institutional Index Fund, or such other fund as permitted in accordance with
Section 5; and

        21.14.3    With respect to an OER Deferral, the term Fund shall
specifically refer to a fund the investments of which are comprised of a mix of
debt and equity, as chosen in the sole discretion of the Committee, and as
subject to the forfeiture provisions of Section 4.2.

        21.15    H1 Bonus    means a Bonus arising from the Performance Period
described by the first half of the Company's fiscal year (November 1 through
April 30), as defined in the PFR Plans and the CPB Plan. The term "H1 Bonus"
also relates to any other bonus payable to a Participant on the same cycle as
the PFR Plans and CPB Plan—i.e., with a Performance Period defined by the first
half of the Company's fiscal year (November 1 through April 30).

        21.16    H2 Bonus    means a Bonus arising from the Performance Period
described by the second half of the Company's fiscal year (May 1 through
October 31), as defined in the PFR Plans and the CPB Plan. The term "H2 Bonus"
also relates to any other bonus payable to a Participant on the same cycle as
the PFR Plans and CPB Plan—i.e., with a Performance Period defined by the second
half of the Company's fiscal year (May 1 through October 31).

        21.17    OER Deferral    means that portion of a Participant's Deferral
Account comprised of amounts deferred and credited to the account arising from
the termination of the Hewlett-Packard Company Officers Early Retirement Plan,
as restated effective October 31, 1999, including any earnings thereon.

        21.18    Participant,    unless preceded by "PFR" in which case the term
indicates a participant in a PFR Plan, means any individual who has benefits in
a Deferral Account under the Plan or who is receiving or entitled to receive
benefits under the Plan. The term Participant also refers to a Rollover
Participant, except where expressly provided otherwise.

        21.19    Pay for Results Plan(s) or "PFR" Plan(s)    refers to both the
Hewlett-Packard Company Executive Pay-for-Results Plan, amended and restated
effective November 1, 2000, as amended from time to time (also referred to the
"Executive PFR Plan"), and the Hewlett-Packard Company Pay-for-Results
Short-Term Bonus Plan, effective November 1, 2000, as amended from time to time.

        21.20    Payout Commencement Date    means the date on which the payout
to a Participant of amounts credited to his or her Deferral Account first
commence.

        21.21    Performance Measure    shall have the same meaning as set forth
in the PFR Plans.

        21.22    Performance Period    shall have the same meaning as set forth
in the PFR Plans.

        21.23    Plan    means, unless preceded by (i) "PFR" in which case the
term refers to the PFR Plans, (ii) "CPB" or "Company Performance Bonus" in which
case the term refers to the CPB Plan, or

8

--------------------------------------------------------------------------------


(iii) "Rollover" in which case the term refers to a Rollover Plan, the
Hewlett-Packard Company Executive Deferred Compensation Plan, as adopted
effective January 1, 1994, as amended and restated from time to time.

        21.24    Deferred Cash Bonus    means the deferred cash bonus, which is
a bonus arising from, and as defined in, the Merger Transition Deferred Cash
Agreement entered into by and between the Eligible Employee and the Company in
connection with the merger of the Company and Compaq Computer Corporation.

        21.25    Retirement Date    means the date on which a Participant has
completed at least 15 years of service, as defined in the Retirement Plan, and
has attained age 55. For this purpose, the Committee may, in its discretion,
permit the years of service of a Rollover Participant to include the years of
service with the employer for which a Rollover Participant worked immediately
preceding employment with the Company.

        21.26    Retirement Plan    means the Hewlett-Packard Company Retirement
Plan, as amended from time to time.

        21.27    Rollover Participant    means an individual with a Deferral
Account in the Plan transferred from a Rollover Plan in accordance with the
provisions of Section 19. The term Rollover Participant may also refer to an
individual who has previously been a Participant in the Plan, or an existing
Participant at the time of transfer.

        21.28    Rollover Plan    means either-

        21.28.1    The nonqualified deferred compensation plan of a business
entity acquired by the Company through acquisition of a majority of the voting
interest in, or substantially all of the assets of, such entity; or,

        21.28.2    Any plan or program of the Company, or any employing business
entity within the Hewlett-Packard Company consolidated group, including but not
limited to the Hewlett-Packard Company Officers Early Retirement Plan, pursuant
to the termination of which a Deferral Account is created or added to for a
Participant or Rollover Participant.

        21.29    Tax or (Taxes)    means any federal, state, local, or any other
governmental income tax, employment or payroll tax, excise tax, or any other tax
or assessment owing with respect to amounts deferred, any Earnings thereon, and
any payments made to Participants under the Plan.

        21.30    Termination Date    means the date on which the Participant
ceases to be an employee of the Company.

        21.31    Termination Year    means the calendar year within which a
Participant's Termination Date falls.

Section 22. Execution

        IN WITNESS WHEREOF, the Company has caused this Plan to be duly amended
and restated by the undersigned this            day of                        ,
2001, effective November 1, 2001.

Hewlett-Packard Company      
By:
 
     

--------------------------------------------------------------------------------

Philip M. Condit
Chair, Compensation Committee

9

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10(i)

